DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art e.g. U.S. Patent Application Publication Number 2018/0130873 A1 to Eum et al. teaches (e.g. FIG. 1) a semiconductor device comprising a first electrode (source 8), a second electrode (drain 9), and a third electrode (gate 7), a position of the third electrode in a first direction being between a position of the first electrode in the first direction and a position of the second electrode in the first direction, the first direction being from the first electrode toward the second electrode,
a first semiconductor layer (4a, ¶ [0029]) including Alx1Ga1-x1N (0 <= x1 < 1), and including a first partial region (e.g. to the left of gate G) and a second partial region (e.g. to the right of gate G); and
a second semiconductor layer (4b) including Alx2Ga1-x2N (0 < x2 < 1 and x1 > x2 ¶ [0034]) including first, second, and third partial regions (block regions); and  
a first insulating member (5) including a first insulating region (lower left region of 5) between the first semiconductor region and at least a portion of the third electrode (gate G) in the first direction,
a second insulating region (upper left region of 5) between the second semiconductor region and at least a portion of the third electrode (gate G) in the first direction, and 
a third insulating region (e.g. upper right region of 5) between a third partial region and the third electrode (gate G).

Prior art, e.g. U.S. Patent Number 8,044,433 B2 to Kawasaki et al. teaches (e.g. FIG. 7) forming a series of partial regions in an AlGaN layer.
However, prior art fails to reasonably teach or suggest in sufficient detail a first semiconductor layer including Alx1Ga1-x1N (0 <= x1< 1) and including a first partial region, a second partial region, a third partial region, a fourth partial region, a fifth partial region, and a sixth partial region, a second direction from the first partial region toward the first electrode crossing the first direction, a direction from the second partial region toward the second electrode being along the second direction, a direction from the third partial region toward the third electrode being along the second direction, a position in the first direction of the fourth partial region being between a position in the first direction of the first partial region and a position in the first direction of the third partial region, a position in the first direction of the fifth partial region being between the position in the first direction of the third partial region and a position in the first direction of the second partial region, a position in the first direction of the sixth partial region being between the position in the first direction of the fifth partial region and the position in the first direction of the second partial region;
a second semiconductor layer including Alx2Ga1-x2N (0 < x2 < 1 and x1 < x2) and including a first semiconductor region and a second semiconductor region, a direction from the fourth partial region toward the first semiconductor region being along the second direction, a direction toward the second semiconductor region from the fifth and sixth partial regions being along the second direction, at least a portion of the third electrode being between the first semiconductor region and the second semiconductor region in the first direction, the second semiconductor region including a first semiconductor part and a second semiconductor part, the first semiconductor part being between the second semiconductor part and the at least a portion of the third electrode in the first direction, a first thickness along the second direction of the first semiconductor part being less than a second thickness along the second direction of the second semiconductor part, together with all of the other limitations of claim 1 as claimed.  Claims 2-20 are allowable in virtue of depending upon and including all of the limitations of allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/Primary Examiner, Art Unit 2891